Title: From James Madison to William Eustis, 12 November 1813
From: Madison, James
To: Eustis, William


        
          Dear Sir
          Washington Novr. 12. 1813
        
        I have just been favored with yours of the 7th. instant.
        Whatever may be the weight of your observations, it would be difficult to act on the view they take of the subject, complicated as it necessarily is with some other views of it; passing by the incompetency of the Executive alone to consummate the arrangement suggested.
        I may not be able to do full justice to impressions, some of which at least may possibly grow out of circumstances not to be exactly appreciated in other situations. Usage however seems to have excluded the necessity of disagreeable comparisons in cases of appointment not having for their object honor or distinctions, but reference merely to calculations of interest or conveniency; more especially where the appts. are not coeval.
        I shall take no further step, untill I shall be favored with your final communication; taking the liberty only of intimating, that the early functions of the Collectors in the Towns hav[in]g banks is urged from the Treasy. Dept. & of renewing assurances of my high esteem & best regards
        
          J. M
        
      